Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses generic placeholders that are coupled with functional languages without reciting sufficient structures to perform the recited functions, and the generic placeholders are not preceded by structural modifiers.  Such claim limitation(s) is/are: “a receiving module”, “a transmission module”, “a 3D model module”, “a view layer unit” and “a data layer unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor implied in par. 26 of the specification, which is a specialized processor when it executes the steps described in par. 30.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
There is insufficient antecedent basis for the following limitations:
“the data generated by this branch” in claim 1;
“the view layer” and “the browser page” in claim 2.
3D model module”. The acronym “3D” must be spelled out before the first time it is recited. The examiner suggests the following amendment: “a three-dimensional (3D) model module”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 recites “wherein the branch modules comprise: a view layer unit...; and a data layer unit...” Based on the claim language, it is not clear whether each of the branch modules comprises both a view layer unit and a data layer unit, or one branch module comprises the view layer unit, and the other branch module comprises the data layer unit. Based on the examiner’s understanding of the invention, it appears that the latter is intended. If this is the case, the examiner suggests the following amendment:
“the transmission module is configured to analyze transmit received molecular data to a first branch module and a second branch module at the same time, 
wherein the first branch module[[s]] comprises[[:]] a view layer unit[[:]] configured to handle construct present the first branch module on the browser; and 
wherein the second branch module comprises a data layer unit[[:]] configured to process establish 
Furthermore, claim 2 recites “the data generated by the branch will finally be presented on the browser page”. It is not clear whether “the branch” refers to which branch module.
Clarifications are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (“NGL Viewer: a web application for molecular visualization”, 2015), in view of Roegelein et al. (Pub. No. US 2013/0300656).

Regarding claim 1, Rose discloses a system for user interaction in complex web 3D scenes, comprising: 
a receiving module, wherein the receiving module receives molecular data (Fig. 2 caption: “The ‘File’ menu includes commands to load files or export images”, and page W578, section WEB APPLICATION, 1st par: “Structures in PDB, mmCIF or GRO format can be loaded into the application from local and remote sources”. The cited text suggests that there is a module responsible for receiving the loaded files that comprise molecular data. This module could be equated to the claimed “receiving module”);
a transmission module, wherein the transmission module analyzes the received molecular data (Pg. W577, subsection Architecture, 1st par: “The source code is organized into task-specific modules: parsing and processing of molecular structures”, and subsection Structures: “Molecular structures are parsed and converted into an internal format based on the common structure-model-chain-residue-atom hierarchy of biomolecules. Parsers are currently implemented for the PDB, GRO and mmCIF file formats”. In particular, parsing molecular data could be interpreted as analyzing it) and transmitting the molecular data to 
a view layer unit for handling rendering on a browser and constructing a 3D model of the molecular data, and presenting the data generated by this branch on the browser (Pg. W577, subsection Architecture, 1st par: “The source code is organized into task-specific modules:... transforming molecular structures into display representations such as spheres for atoms, sticks for bonds or tubes tracing a protein backbone; rendering of display representations on the GPU with WebGL”); and
a data layer unit for processing 3D picking-related business logic, and establishing a list of related model index information on atoms and covalent bonds in the molecular data (Pg. W578, subsection Interaction, 1st par: “Picking atoms with pixel-level accuracy is implemented GPU-based by rendering the scene off screen with colors that uniquely identify all pickable elements. Upon clicking on the canvas, the color of the pixel under the mouse pointer is read identifying the corresponding element, for instance a specific atom”, and pg. W577, subsection Architecture, 1st par: “transforming molecular structures into display representations such as spheres for atoms, sticks for bonds or tubes tracing a protein backbone. See also Fig. 2, part D and its associated caption. In particular, the unit responsible for handling atom picking with pixel-level accuracy could be equated to the claimed “data layer unit”); and
a 3D model module, wherein the 3D model module establishes a one-to-one correspondence between a color and the 3D model, and all the 3D models that need to be picked up have a unique index in a data layer (Pg. W578, subsection Interaction, 1st par: “Picking atoms with pixel-level accuracy is implemented GPU-based by rendering the scene off screen with colors that uniquely identify all pickable elements. Upon clicking on the canvas, the color of the pixel under the mouse pointer is read identifying the corresponding element, for instance a specific atom”. In particular, the underlying code in the atom-picking unit that is responsible for uniquely identifying a pickable element based on its color could be interpreted as the “3D model module”).
Rose, however, does not disclose transmitting molecular data to the view layer unit and the data layer unit at the same time.
In the same field of user interface, Roegelein discloses that rendering and object-picking could be performed in parallel (Par. 1: “In addition to rendering, hit testing calculations are performed to recognize which object is selected by the user. Information about objects and cursor location is used for hit testing. Typically, a Graphics Processing Unit (GPU) performs the rendering and, in parallel, a Central Processing Unit (CPU) performs hit testing calculations”).
In light of Roegelein’s teaching, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rose by implementing the view layer unit in a GPU and the data layer unit in a CPU, and transmitting molecular data to both the view layer unit and data layer unit at the same time so the data could be processed in parallel. The motivation would have been to improve system performance.

Claim 2 recites similar limitations as claim 1, but is directed to a method. Since a person skilled in the art would recognize that the molecular visualization technique disclosed by Rose is a computer-implemented method, claim 2 could be rejected under the same rationale set forth in the rejection of claim 1. Note that step D of claim 2 is suggested on pg. W578, subsection Interaction, 1st par: “Picking atoms with pixel-level accuracy is implemented GPU-based by rendering the scene off screen with colors that uniquely identify all pickable elements. Upon clicking on the canvas, the color of the pixel under the mouse pointer is read identifying the corresponding element, for instance a specific atom”.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Roegelein as applied to claim 2 above, and further in view of Dyke et al. (Pub. No. US 2006/0227241).

Regarding claim 3, Rose in view of Roegelein teaches the method according to claim 2, .
In the same field of indexing colors, Dyke teaches a lookup table whose indexes are hexadecimal colors (Par. 27: “As shown in FIG. 4A, a pixel in a bitmap image at location x, y that is stored in frame buffer 402 has a pixel value of fifty. The pixel value of fifty corresponds to an index value of fifty in LUT 210, and an RGB565 hexadecimal FFFF output value is linked to the index value of fifty. The FFFF output value specifies the intensity of each primary color, and one skilled in the art will appreciate that the 565 in RGB565 represents the number of bits used to store each color component. Here, the red and blue components are stored with five bits and the green component is stored with six bits. Display panel interface 214 receives the outputted value of FFFF from LUT 210, and outputs the pixel for display at location x, y on display panel 108”). Although Dyke discloses only 4-digit hexadecimal numbers in this example, a person skilled in the art would recognize that using 6-digit hexadecimal numbers instead of 4-digit hexadecimal numbers is just a design choice to increase the range of available colors. Furthermore, it would have been obvious to the one skilled in the art that the two values 000000 and FFFFFF could be reserved for some other purposes, leaving the total number of values as 16*16*16*16*16*16 – 2 (because each hexadecimal digit could have any decimal value between 0 and 16, and there are 6 hexadecimal digits, less the two reserved values).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the database storing 3D models in Rose could have indexes with hexadecimal colors, which ranges from 000000 to FFFFFF that marks a total of 16*16*16*16*16*16 – 2 units. The suggestion would have been to increase the range of available colors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613